Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 1 of 22

Appendix A

UNITED STATES DISTRIC'I` COURT
SOUTHERN DISTRICT OF TEXAS
DIVISION

)\ir)tm§l/\a L(/\l/)b\/\

V€I°SUS

tie met 0 Q"l`tettst)t
117/pawng ollTl/QQS
eighth acmeme lQ‘/@Y

OQ,LW@
W:J EMPLOYMENT DISCRIMINATION COMPLAINT

CIVIL ACTION NO.

UO>¢O'><AO'JOO'>CO'>W>€O'J

l. This action is brought under Title VII of the Civil Rights Act of 1964 for employment

discrimination Jurisdiction is conferred by Title 42 United States Code, Section § 2000e-5.

 

 

 

 

 

 

2. The P1ethttffis; NOdAS\/LGV wlolr\
Address: <>?LH?C) S}pm'j }\9(1 \,tA Dt/t app %5‘7'
3001/mgt 73 7757?
Ceunty ef Residehee: HG\ oft/15
3. The defendant is; /L\ § DM UqCT /W&S`L\@ _
Address: Wam 51 HZU\/€J, `/])\v~eal'vr E?b zDrog/ma -
}:"50 P@@r)§DLt/n,/WA’%U@
m cheek here ifthere are additional defendants. List them en a Seperete Sheet efpapet with

their complete addresses.

4. The plaintiff has attached to this complaint a copy of the charges filed on / l §[ ( 201 :lL -

With the Equal Opportunity Commission.

5. On the date of /O /£'5:/‘20 /g , the plaintiff received a Notice of Right to Sue

 

letter issued by the Equal Employment Opportunity Commission; a copy is attached.

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 2 of 22

6. Because of the plaintiffs:
(a) |:l race
(b) E/ color
(c) |:] sex
(d) |:| religion

(e) IQ/ national orgin,

the defendant has:

(a) [:| failed to employ the plaintiff

(b) D/terminated the plaintiff’s employment
(c) |:| failed to promote the plaintiff

(d) E other:

 

 

 

7. When and how the defendant has discriminated against the plaintiff:

£Lé/ W¢»/ Z¢#UQW\C[M

 

 

 

8. The plaintiff requests that the defendant be ordered:
(a) |:l to stop discriminating against the plaintiff
(b) |:| to employ the plaintiff
(c) |TZ/ to re-employ'the plaintiff

(d) [| to promote the plaintiff

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 3 of 22

te e% team we /e /Qe/£e%
,boc/M)\:HY»C Mm%/QM,MWU CZAMSMJ
/ 671/2[%£/1/?§0)/` él fl?;/?fl)’|/M¢UM " and that;
(f)

 

 

the Court grant other relief, including injunctions, damages, costs and

attorney’s fees.

Wm%e 932

L/(Signature of Pl/aintiff)

 

Address: ¢>Q'L{£D 0 §W//L;/@ ,&Lm w
~SW / m 7 ?3 7?
Telephone: 7§{9 4 q 7/733@

 

 

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 4 of 22
Appendix B

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
DIVISION

NOC?LM wm

VCI`SUS

39 Hy£l:f€ad"wu .
( Wd%o'v)/\M¢VO/(@/f
Cu/)//L@)/\@/d/

CIVIL ACTION NO.

 

003€0>00'>000€0>€0000'1

 

ORIGINAL COMPLAINT

 

t Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/_18 P¢age 5 of 22

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Office of Federal Operations
P.O. Box 77960
Washingtol_il_QC 20013
/

,,/ Natasha Lubin, a/k/a. _

/'/ HyOL-,ly< " `\
‘ Complainant,

 

      
 
   

V.

Steven T. Mnuchin,
Secretary,
Department of the Treasury
(Office of the Comptroller of the Currency),
Agency.

Appeei Ne. 6120171046
Agency No. OCC-l6-O499-F
DEcisioN

On January 31, 2017, Complainant filed an appeal with the Equal Employment Opportunity
Commission (EEOC or Commission), pursuant to 29 C.F.R. § 1614.403(a), from the Agency’s
January 26, 2017, final decision concerning her equal employment opportunity (EEO) complaint
alleging employment discrimination in violation of Title VII of the Civil Rights Act of 1964 (Title
VII), as amended, 42 U.S.C. § 2000e et seq. For the following reasons, the Commission AFFIRMS
the Agency’s final decision (FAD) which found that Complainant did not demonstrate that she
was subjected to discrimination as alleged

ISSUE PRESENTED

The issue presented is whether the Agency’s FAD erred in finding that Complainant’s termination
was not due to discrimination or that she was not subjected to a hostile work environment

B`ACKGROUND

At the time of events giving rise to this complaint, Complainant worked as a probationary Assistant
National Barik Examiner (ANBE), at the Agency’s Office of the Comptroller of the Currency
facility in Longview, Texas. Complainant maintained that the Training Team Leader (TTL), made
comments about her skin color, her nationality, and her possibly dating and having a biracial child

 

l This case has been randomly assigned a pseudonym which will replace Complainant’s name
when the decision is published to non-parties and the Commission’S website.

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 6 of. 22

1

2 01201'71046

. with a coworker. Specifically, Complainant maintained that the TTL made derogatory statements
including that Complainant did not look like she was from l\/[iami but looked like she Was from
Africa due to her dark skin tone. Also, the TTL and the trainees poked fun at Complainant during
the training sessions, and the TTL suggested that Complainant should have a baby with another
white male (trainee) so that they could make beautiful babies. The TTL also stated that men do not
like “dark chocolate” women.

Complainant maintained that she was subjected to reprisal, harassment, and ultimately removed
based on her protected bases. Complainant was removed four months after the start of her
employment The Agency maintained that she was removed because of her poor work
performance Specifically, the Agency maintained that Complainant was unable to follow
directions, unreliable in finishing assignments, disregarded advice, and lacked the interpersonal
and organizational skills necessary to be a successful ANBE.

On June 24, 2016, Complainant filed an EEO complaint alleging that the Agency discriminated
against her on the bases of national origin (Caribbean), sex (female), color (dark complexion), and
reprisal for prior protected EEO activity when:

l. Beginning on January 24, 2016, and continuing through her termination on May
24, 20l6, the Agency subjected her to a hostile work environment, including but
not limited to comments made by the TTL regarding her appearance, skin color,
sex, and national origin, and other comments suggesting Complainant engage in
sexual activity with a male trainee; false accusations regarding work performed;
and exclusion from lunch invitations; and

2. On May 24, 2016, she was terminated during her probationary period.

At the conclusion of the investigation, the Agency provided Complainant with a copy of the report
of investigation and notice of her right to request a hearing before an Equal Employment
Opportunity Commission Administrative Judge. In accordance with Complainant’s request, the
Agency issued a final decision pursuant to 29 C.F.R. § l6l4.l lO(b). The decision concluded that
Complainant failed to prove that the Agency subjected her to discrimination as alleged.

The Agency maintained that Complainant did not establish her reprisal claim because the TTL Was
not aware of any prior EEO activity. Notwithstanding, the Agency indicated that assuming,
arguendo, Complainant established a prima facie case of discrimination as to all her bases, the
Agency articulated legitimate, nondiscriminatory reasons for its actions, namely that the record
showed that Complainant had been given feedback, support, examples and suggestions for
improvement via Assignment Evaluations Forms dated March 3, April 14, and May 19, 2016. This
was in addition to a performance counseling on March 10, 2016. The Agency maintained that
Complainant did not improve. Management noted additional examples of Complainant work
behavior, which included sleeping during training, and talking to a banker alone, when she and her
training class had specifically been instructed not to do so. On May 20, 2016, Complainant was
issued a Notice of Termination.

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page'? of 22

3 0120171046

Further, the Agency noted that witness testimony did not support Complainant’s contentions
Witnesses indicated that Complainant was always invited to join conversations, there was no
mention of her skin color, and no one ever heard the TTL say that men did not like “dark
chocolate.” Also, the comments about the biracial child were related to the TTL and not
Complainant The TTL acknowledged that she asked Complainant about her national origin
because Complainant, like the TTL, had an accent. . The Agency found that Complainant did not
demonstrate that the Agency’s articulated reasons were pretext for discrimination or that
discriminatory animus was involved in her termination

CONTENTIONS ON APPEAL

 

On appeal, Complainant contends, among other things, that she Was subjected to severe and
pervasive treatment on a daily basis with hurtful/unwelcorne comments regarding her skin tone,
accent, and national origin. Complainant also contends that the TTL was aware that she had
reported disparate treatment to Human Resources, her second-line supervisor and Union
Representative. Complainant maintains that the TTL retaliated against her after she discovered
that she spoke to her second-line supervisor. As additional proof of retaliation, Complainant
contends that she was terminated two days after her Union Representative submitted her request
for a transfer Moreover, she maintains that her poor ratings were due to the TTL giving her
incorrect information Finally, Complainant maintains that the witnesses did not support her, and
indicated that they did not recall events, because they still worked in the unit.

ln response, the Agency contends, among other things, that concerning Complainant’s allegations
of a hostile work environment/harassment, the FAD correctly noted that Complainant failed to
present any persuasive evidence to support her claims and therefore she did not prove that the
alleged harassing incidents occurred or that she was subjected to any unwelcome conduct based
on her protected bases.

Regarding Complainant’s tennination, the Agency found that its FAD correctly found that the
weight of the record evidence supported the conclusion that the Agency terminated Complainant
during her probationary period due to poor performance The Agency found that Complainant did
not establish any defect in the disparate treatment analysis contained in the FAD. Therefore, the
Agency requests that its FAD be affirmed

ANALYSIS AND FINDINGS

 

Standara' of Revz'ew

As this is an appeal from a decision issued without a hearing, pursuant to 29 C.F.R. § l6l4.l lO(b),
the Agency's decision is subject to de novo review by the Commission. 29 C.F.R. § 1614.405(a).
§ Equal Employment Opportunity Management Directive for 29 C.F.R. Part l6l4, at Chapter 9,
§ VI.A. (Aug. 5, 2015) (explaining that the de novo standard of review “requires that the
Commission examine the record without regard to the factual and legal determinations of the
previous decision maker,” and that EEOC “review the documents, statements, and testimony of

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 8 of 22

4 01`20171046

record, including any timely and relevant submissions of the parties, and . . . issue its decision
based on the Commission’s own assessment of the record and its interpretation of the law”).

Disparate Treatment - Termination

Based on a thorough review of the record and the contentions on appeal, including those not
specifically addressed herein, we find that even if we assume that Complainant established a prima
facie case of discrimination as to all her protected bases, we find that the Agency articulated a
legitimate nondiscriminatory reason for Complainant’s termination during her probationary
period, i.e., Complainant was terminated during her probationary period due to poor work
performance The Agency provided numerous examples of Complainant failing to follow
instructions and to complete assignments Witnesses recalled Complainant sleeping through
training and listening to headphones during a bank exam despite being counseled on numerous
occasions not to do so. Complainant was also instructed to not speak with the banking staff alone,
yet she did so anyway. As a result, of Complainant’s poor work habits, management decided to
terminate her.2 We find that Complainant did not demonstrate that the Agency’s reasons were
pretext for discrimination

Harassment

Harassment of an employee that would not occur but for the employee’s race, color, sex, or prior
EEO activity is unlawful, if it is sufficiently patterned or pervasive Wibstad v. U.S. Postal Serv.,
EEOC Appeal No. 01972699 (Aug. 14, 1998) (citing McKinney v. Dole, 765 F.2d 1129, 1138-39
(D.C. Cir. 1985)); EEOC Enforcement Guidance on Harris v. Forklift Svstems. lnc. at 3, 9 (Mar.
8, 1994). In determining that a working environment is hostile, factors to consider are the
frequency of the alleged discriminatory conduct, its severity, whether it is physically threatening
or humiliating, and if it unreasonably interferes with an employee’s work performance § Harris
v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993); Enforcement Guidance at 6. The Supreme Court
has stated that: “Conduct that is not severe or pervasive enough to create an objectively hostile
work environment - an environment that a reasonable`~pe`r's’on'wo‘uld find hostile or abusive - is
beyond Title VII’s purview.” Harris, 510 U.S. at 22 (1993).

To establish a claim of harassment, Complainant must show that: (1) she belongs to a statutorily
protected class; (2) that she was subjected to harassment in the form of unwelcome verbal or
physical conduct involving the protected class; (3) the harassment complained of was based on her
statutorily protected class; (4) the harassment affected a term or condition of employment and/or
had the purpose or effect of unreasonably interfering with the work environment and/or creating

 

2 Where a complainant is a probationary employee, We have long held that he or she is subject to
retention, advancement, or termination at the discretion of an agency so long as these decisions
are not based on a protected category. Kaftanic v. U.S. Postal Serv., EEOC Appeal No. 01882895
(Dec. 27, 1988) (citing Arnett v. Kennedv, 416 U.S. 134, 152 (1974)).

 

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 9 of 22

5 0120171046

an intimidating, hostile, or offensive work environment; and (5) there is a basis for imputing
liability to the employer. §_e§ Henson v. Citv of Dundee, 682 F.2d 897 (l lth Cir. 1982).

With respect to element (5), an employer is subject to vicarious liability for harassment when it is
created by a supervisor With immediate (or successively higher) authority over the employee §e_e
Burlington lndustries, lnc., v. Ellerth, 524 U.S. 742, l 18 s. Ct. 2257, 2270 (1998); Faragher v. City
of Boca Raton, 524 U.S. 775, 118 S. Ct. 2275, 2292-93 (1998). However, where the harassment
does not result iii a tangible employment action the agency can raise an affirmative defense, which
is subject to proof by a preponderance of the evidence, by demonstrating: (l) that it exercised
reasonable care to prevent and correct promptly any harassing behavior; and (2) that complainant
unreasonably failed to take advantage of any preventive or corrective opportunities provided by
the agency or to avoid harm otherwise S_ee Burlington lndustries, supra; Fara,Lier, supra;
Enforcement Guidance: Vicarious Liability for Unlawful Harassment by Supervisors, EEOC
Notice No. 915 .002 (June 18, 1999). This defense is not available'when the harassment results in
a tangible employment action (e.g., a discharge, demotion, or undesirable reassignment) being
taken against the employee By way of contrast, in the case of co-worker harassment, an agency
is responsible for acts of harassment in the workplace where the agency (or its agents) knew or
should have known of the conduct, unless it can show that it took immediate and appropriate
corrective action §

 

Upon review, we find that the preponderance of the evidence and the totality of the circumstances

' do not indicate that Complainant established her claim that she was subjected to a hostile work
environment based on sex, color, national origin, or reprisal. With regard to Complainant’s claim
of hostile work environment, we make the following determinations:

I. Elements 1, 2 and 3 -- Unwelcome Conduct based on Sex, Color, National Origin, and
Reprisal

Regarding element l, the record is undisputed that Complainant is a female with a dark complexion
from the Caribbean, and that she has engaged in prior EEO activity. Therefore, she is a member
of four statutorily protected classes. We note that Complainant’s first allegation of harassment
occurred on March 10, 2016, which was the day that she received a poor review of her work
performance Regarding elements 2 and 3, we find no persuasive evidence that the TTL made the
comments that Complainant alleges Were made by her. ln fact, the TTL denied making
inappropriate comments and specifically disavowed ever making a comment about men not liking
“dark chocolate.” The record indicates that the witnesses also did not support Complainant’s
contention that these comments occurred To the extent that Complainant believes that the
witnesses Were afraid to testify truthfully on her behalf, We note that she was given the opportunity
to have a hearing before an EEOC Administrative Judge who could have made credibility
determinations after the witnesses testified under oath. Because Complainant did not want a
hearing, we can only decide this matter based on the weight of the evidence before us.

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 10 of 22

6 0120171046

As there is no evidence to support Complainant’s assertions that these statements were made to
her, we find Complainant failed to prove that the harassing incidents occurred or that she was
subjected to any unwelcome conduct based on her protected bases, We further find that
Complainant did not demonstrate that the alleged conduct She complained of was so severe or
pervasive, as a matter of law, to establish a claim of hostile work environment harassment The
EEO laws are not a civility code Rather, they forbid “only behavior so objectively offensive as to
alter the conditions of the victim’s employment.” Oncale v. Sundowner Offshore Serv., lnc., 523
U.S. 75, 81 (1998). As Complainant did not establish elements 2, 3, or 4, we find that she did not
demonstrate that she was subjected to harassment,

 

CONCLUSION

Accordingly, We AFFIRM the Agency’s FAD which found that Complainant did not demonstrate
that she was subjected to discrimination and harassment as she alleged

STATEMENT OF RIGHTS - ON APPEAL
RECONSIDERATION (M0617)

The Commission may, in its discretion, reconsider the decision in this case if the Complainant or
the Agency submits a written request containing arguments or evidence which tend to establish
that:

l. The appellate decision involved a clearly erroneous interpretation of material fact or
law; or

2. The appellate decision Will have a substantial impact on the policies, practices, or
operations of the Agency. ~

Requests to reconsider, with supporting statement or brief, must be filed With the Office of F ederal
Operations (OFO) within thirty (30) calendar days of receipt of this decision A party shall have
twenty (20) calendar days of receipt of another party’s timely request for reconsideration in
which to submit a brief or statement in opposition B 29 C.F_.R. § 1614.405; Equal Employment
Opportunity Management Directive for 29 C.F.R. Part 1_614 (EEO MD-l 10), at Chap. 9 § VII.B
(Aug. 5, 2015). All requests and arguments must be submitted to the Director, Office of Federal
Gperations, Equal Employment Opportunity Commission Complainant’s request may be
submitted via regular mail to P.O. Box 77960, Washington, DC 20013, or by certified mail to 131
M Street, NE, Washington, DC 20507. ln the absence of a legible postmark, the request to
reconsider shall be deemed timely filed if it is received by mail within five days of the expiration
of the applicable filing period _S_e§ 29 C.F.R. § 1614.604. The agency’s request must be submitted
in digital format via the EEOC’s Federal Sector EEO Portal (FedSEP). § 29 C.F.R. §
1614.403(g). The request or opposition must also include proof of service on the other paity.

 

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 11 of 22

7 0120171046

F ailure to file within the time period will result in dismissal of your request for reconsideration as
untimely, unless extenuating circumstances prevented the timely filing of the request. Any
supporting documentation must be submitted with your request for reconsideration The
Commission will consider requests for reconsideration filed after the deadline only in very limited
circumstances. §e_e 29 C.F.R. § 1614.604(0).

 

COMPLAINANT’S RIGHT TO FILE A CIVIL ACTION (SO610)

You have the right to file a civil action in an appropriate United States District Court Within ninety
(90) calendar days from the date that you receive this decision If you file a civil action, you must
name as the defendant in the complaint the person who is the official Agency head or department
head, identifying that person by his or her full name and official title Failure to do so may result
in the dismissal of your case in court, “Agency” or “department” means the national organization
and not the local office, facility or department in which you work. lf you file a request to reconsider
and also file a civil action, filing a civil action will terminate the administrative processing of
your complaint

RIGHT TO REQUEST COUNSEL (20815)

 

If you want to file a civil action but cannot pay the fees, costs, or security to do so, you may request
permission from the court to proceed with the civil action without paying these fees or costs.
Similarly, if you cannot afford an attorney to represent you in the civil action, you may request the
court to appoint an attorney for you. You must submit the requests for Waiver of court costs or
appointment of an attorney directly to the court, not the Commission. The court has the sole
discretion to grant or deny these types of requests. Such requests do not alter the time limits for
filing a civil action (please read the paragraph titled Complainant’ s Right to File a Civil Action for
the specific time limits).

FOR THE COMMISSION:

 

Office of Federal Operations

October 18 2018
Date

 

.. . Case 4:18-cV-O4737 Document 1 ‘Filed in TXSD on 12/17/18 Page 12 of 22

8 0120171046
CERTIFICATE OF MAILING

For timeliness purposes, the Commission Will presume that this decision was received within
five (5) calendar days after it Was mailed I certify that this decision was mailed to the following
recipients on the date below:

Natasha Lubin

2400 Spring Rain Drive
Apt. 237

Spring, TX 77379

Mariam G. Harvey, Director, EO Programs
Department of the Treasury

Office of Civil Rights and Diversity

1500 Pennsylvania Avenue NW
Washington DC 20220

October 18 2018

 

Date

 

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 13 of 22

Natasha Lubin v. Steven T. Munchin US Dept of Treasury (Office of the Comptroller of the
Currency), Agency

Director, OCRD

1500 Pennsylvania Ave NW
Washington, DC 20220
Agency # OCC-16-0499-F

Office of Federal Operations EEOC
One Noma Station

131 M Street, NE Ste 55W12G
Washington DC 20507

Agency No. OCC-16-0499-F
Appeal No. 0120171046

Appellant's brief in Opposition to Agency’s brief statement

According to the applicable law of disparate Treatment, l established a prima facie Case by
demonstrating that l was subjected to an adverse employment action under circumstances that
Would support an inference of discrimination Disparate treatment was based on skin color
(only dark skinned), national origin (Caribbean accent), gender (only dark skinned Haitian
African American female in the office) , and retaliation and harassment, prior protected activity
(reporting disparate treatment to HR, RMO, and Union Rep)

Harassment

l was subjected to conduct that was severe and pervasive that a reasonable person in my
position would have found the conduct to be hostile and abusive The verbal abusive conduct
Was taken because of a protected activity, skin color, gender, and national origin, Ms. Murriel
(My supervisor) harassed me daily with hurtful/unwelcome Comments regarding my skin tone
(dark skin), accent, and national origin. Ms. Murriel made derogatory statements such as stating
that I don’t look like I am from Miami, 1 look like I'm from Africa due to my skin tone (dark
skin), Also, Ms. Murriel and the trainees poke fun at me during the training sessions. Ms.
Murriel stated to me that I should have a baby with another White male (trainee) So I Can make
beautiful babies. ln addition, she said that men don’t like dark chocolate women Because l do
not have access to my email, I cannot forward the harassing emails Murriel would send to me.
Ms. Murriel knew I contacted the Union Representative because she saw the email I printed out
regarding the discrimination I Was subjected too. l printed the email I sent to the Union
Representative and Paula gave me the printout. She had full knowledge that I contacted the
Union Representative on March 10, 2016,

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 14 of 22

Natasha Lubin v. Steven T. l\/lunchin US Dept of Treasury (Office of the Comptroller of the
Curren.cy), Agency

Retaliation.

I contacted human resource, RMO, and the Union Representative to report disparate treatment
including the disparaging comments that Paula would say to me on 03/10/2016. All this Was
done before I received my 1St evaluation Additionally, I completed all my Work before the
deadline (Please review evaulation /report) It does not state that my Work was poor and
incomplete The union representative said she spoke to human resources (Riley) several times
regarding my situation but human resource did not Want to go over the RMO (Terry Richter).
Terry Richter, HR, several trainees, and the Union Representative knew of the discrimination I
Was subjected too because I told them. As indicated in the testimonies from the Witnesses Blake
Provost and Sam Gaskamp, Paula changed after l spoke to Terry Richter. This is obvious that
she did not like the fact that I reported her treatment to Terry Richter so there is basis for
retaliation based on the aforementioned According to the trainee's testimony, Paula felt
disrespected that I spoke to Terry Richer behind closed doors so she retaliated against me as a
result Management was aware of my protected activity because I told them how Paula treated
me a month after I began employment The adverse treatment continued/increased because I
reported it to management The treatment was due to my skin color, national origin, and
protected activity. l’ve stated this in the complaint but it Was ignored by the US dept. of
Treasury. I was terminated two days after the Union Representative submit a transfer request to
Ms. Riley (HR). The termination Was based on the transfer request not my Work performance
Almost everyday Paula Was at Terry's office to try to get me fired As indicated in the Witness
testimony, I reported discrimination to Michael Anderson, Blake Provost, Terry Richter, ]essie
Riley, and the Union Representative after being employed for a month. I am the only black
Caribbean female at the field office with an accent. I finished all my assignments on time and
was giving wrong information by my team lead No one assess the team lead performance
evaluations to make sure it's accurately reflected l asked Terry Richter to compare the
evaluation With the actual Work and he declined Also, Terry Mchter said I was terminated due
to interpersonal relationship With Paula Murriel. He never mentioned due to my work because I
showed him proof how Paula tried to sabotage my Work by lying on the evaluation Paula knew
about the reprisal because she said to me verbatim whatever I'am doing it Won't Work because

the trainers never get in trouble She stared at me and started laughing out loud

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 15 of 22

Natasha Lubin v. Steven T. i\/lunchin US Dept of Treasui'y (Office of the Comptroller of the
Currency), Agency

Additionally, Terry Richter saw several letters to the union representative including the transfer
request The union representative said that human resource spoke to Terry Richter regarding
me in April and he refuse to acknowledge or resolve the complaint Management knew of the
protective activity because not only did I tell him directly but human resources had a
conversation with him. I Was immediately terminated after the union representative submit
transfer request to human resource by email, so therefore they knew of the protected activity
before terminating me. No one can work in such hostile conditions and perform to their full
potential especially if the team lead is giving you false information criticizing, and hurting you
because you look, act, and speak differently. Ihave indicated all the negative discriminatory
comments and suggestion that Paula made during the four month training period that Was not
only unwelcome but verbally abusive I established a prima facie case because l Was the only
African American woman at the field office besides Paula. I Was treated horribly because my
skin tone, accent, gender, age, and national origin, This should be enough, including the Witness
testimonies stating that Paula did question me regarding my marital status and other factors
during the training period and made fun of me during training l was not accepted as an
individual because I did not fit in the group because of my skin tone, national origin and accent.
Blake Provost and Sam Gaskamp indicated in the report that although he did not recall
anything, Paula changed after l reported her to Terry Richter, lam no longer Working at the
OCC because I was terminated however, the trainees still work at the OCC with Paula so I did
not expect them to be honest They never said it didn’t happen or it Wasn't said they simply
stated they don’t remember or recall, or it's not their business. These statements do not

corroborate with the allegation presented

Paula Murriel and Terry Richter presented conflicting statements on their complaint file and the
counselor's report regarding the mixed babies comment This not only shows corruption but it
shows embellishment and deception l Will take a polygraph test to prove discrimination
occurred and you also can subpoena the video footage as the agency has camera all over the
office that Will corroborate my allegation of discrimination Terry Richter and Paula Murriel
conspired to bring me down after acknowledging that l reported the discrimination claims to
human resource and the union representative Chariss Hayes. Ms. Chariss Hayes provided
human resources with documents including a request for transfer to another training team at
another location (Houston) because of the discrimination I endured during my employment at
the OCC. l made a journal of all the discrimination that occurred under the direction of the
union member. As I faced discrimination humiliation and criticism regarding my skin tone,
accent, professional dress code, and facial features I remained poised, dignified and quiet
during my employment The trainees indicated that Paula felt disrespected that I spoke to
Terry Richter behind closed doors and she often had a bad mood

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 16 of 22

Natasha Lubin v. Steven T. l\/lu.nchin US Dept of Treasury (Office of the Comptroller of the
t Currency), Agency

060

I spoke to the banker after Paula agreed that I could speak to him.`She Was already upset that
day because she was having trouble with her newly purchase home She took her frustration
anger and resentment towards me that day. The banker even asked me if I Was okay after she
yelled at me lt is not unusual for Paul and Terry Mchter to protect themselves by provided
conflicting stories and embellishing the truth. People Without integrity Will lie to not only
protect themselves but to cover up corruption and unjustifiable behavior. Paula and Terry
Richter have a close knitted relationship so I did not expect Terry to take my complaint
seriously after I reported unfair treatment and disparaging comments made by Ms. Murriel. Ms.
Murriel is the only African American woman at the field office besides me,' however, the
disparaging and discriminating comments Were about my skin tone because I am a dark
skinned female With an unusual accent according to her. According to the laws of
discrimination discrimination can be made by people with the same race What differs between
Paula and I is our skin tone and my accent. My skin tone is 3 times darker than hers and l am
not originally from Texas. All the trainees are from Texas or near Texas While I'm from Miami,
Fl. Not only was the comment Was offensive in an office setting but it's inappropriate and evoke
prejudice Paula eluded that I am from Africa because of my dark skin tone and that was
offensive to people in Africa and myself as Well. Paula boyfriend at the time is Germany
American(Caucasian) just like Terry Richter, Paula suggested that I get together With Corbitt
Holloway (trainee) to make beautiful mixed babies. lt was an appropriate offensive racist
comment that caused emotional turmoil, l did not feel like she accepted me because of my skin
tone, accent and professional attire She Wanted me to be With a Caucasian so I can have mixed
children She Wanted me to be like her. l Will take polygraph test Please administer a polygraph
test for Paula and I, and I guarantee you that she Will fail. The agency is responsible for abuse of
authority and position and each complaint should be taken seriously especially if it creates
hostility, emotional turmoil, and unwelcome abusive comments by a superior. This should not
be tolerated at any capacity regardless of employment tenure During my employment at the
OCC, my Weight, sense of worth, dignity, and emotional Well-being was impacted by the
unscrupulous treatment

Please view all cameras during my time of employment to corroborate my statement since
Terry, Paula and ]ennifer are provided conflicting stories and embellishing the truth for
personal gain l asked that the OFO subpoena all video tapes at the office The attorneys, Terry,
HR, and US Treasury Weren't there to experience and witness the verbal abuse made by my
supervisor. My Word is my bond because all the trainees are afraid going against Terry and

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 17 of 22

Natasha Lubin v. Steven T. Munchin US Dept of Treasui'y (Office of the Comptroller of the
Currency), Agency

Paula, l took an oath to myself and with agency to speak truth and maintain integrity at all

times no matter What

Terry Richter told the counselor to tell me that he Would cancel the charge back once l dropped
the complaint and not file a formal complaint With the US Treasury. Terry Richter knew that he
v was wrong that’s why he wanted me to not file the complaint With the Treasury.

Mr. Robinson did not read the entire investigative file and the counselor's report to make a fair
unbiased decision based on facts and the applicable law. l know the attorney is trying to protect
the agency but We should not circumvent the laws of the founders for personal gain It is the
responsibility of all to read the totality of all documents l believe principle law and integrity
should be the foundation not protecting misuse of authority/abusing power. Management is
known to embellish facts that Why l ask that you view all cameras at the Longview, TX location
to make an assessment of the Team lead and Terry's interaction With me The truth is in the
recording and my documents l presented Also, l provided a letter from the union that Was sent
to human resources two days before l was terminated lt is the agency’s moral obligation to seek

truth above tenure or position

Color Discrirnination can occur between persons of the same race or ethnicity. Paula, a lighter
complexioned African American has frequently made offensive egregious comments and jokes
about my skin color ( dark complexioned) and accent (Haitian American), causing me anxiety,
lose sleep, emotional turmoil, tears, lose focus and dread coming in to Work each day. Color
was a motivating factor in how Was I treated during the training period I Was the only dark
skinned complexioned Haitian American with an unknown accent. The male trainees Were
Americans With southern accent. l asked Paula in April in LongvieW, TX conference room Why
does she treat the males trainees better than me, she stated that she Was more comfortable with

them then me
Negative stereotypes, assumptions and biases Were directed at me on more than one occasion

The decision Was driven by racial animus. Paula stated at a bank Exam jokineg that ”Men don’t
like dark chocolate Women” While looking at me and laughing. Referring to a person as blackey
because of their skin tone also indicates stereotyping. This comment is a stereotypical thinking
and bias against dark skin complexion women These statements reflect racial stereotyping and
bias. Assisting a Caucasian trainee Sam Gaskamp and not assisting me when I ask for help is
depriving me of opportunity to learn by segregating based upon color preference This shows
racial preference Paula boyfriend is'Caucasian and she stated that she feels more comfortable

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 18 of 22

Natasha Lubin v. Steven T. l\/lunchin US Dept of Treasury (Office of the Comptroller of the
Curren.cy), Agency

With Sam (a White trainee) then me (an African American), Race related treatment and
egregious statements orally( offensive slurs) made by Paula Were patently biased and
inappropriate were not only unwelcome but it showed racial preference and bias. Paula sat side
by side with Sam but refused to sit next to me including helping me These race related
attitudes, slurs, comments, treatment and Work environment created hostility. lt is unwise to
presume as a matter of law that human beings of one definable group Will not discriminate

against members of their group.

l Was Paula's competition from her point of view because she and l are the only African
American females at the Longview, TX office location Paula said to me two Weeks after l began
employment because l am older than her l can be over her one day. This comment was said in
the break room at a bank exam. This fear of me being over her one day could be another

motivating factor of disparate treatment and Why her aim Was to get me fired She saw me as a
threat

My journal/recollection shows that because of the harassment, l suffered headaches,
humiliation insomnia, light headedness, social impairment difficulty communicating with
people due to demeaning jokes, increased agitation shortness of breath, anxiety, prolong
menstrual cycles(lasting a month) decreased in professional standing and problems With
focusing, thinking and a decrease in appetite My sense of Well-being, confidence happiness
declined as a result of the humiliation teasing, racial slurs/comments, racially offensive jokes
aimed towards me as indicated in my rebuttal letter on 03/10/2016. l have never been so
humiliated, chastised, insulted and berated in my life for my skin color and accent. Although it
happened in 2016, it left a stained/hole in my heart lt was a very painful, depressing, dark,
melancholy, stressful, land humiliating five months. l believe the law is clear and
straightforward; everyone should be treat fairly and respectfully no matter the status or tenure
A supervisor/superior should be just as accountable for misusing/abusing their power because
it's the law. l reported discrimination and it Was ignored and l Was retaliated as a result for
speaking the truth.

Statistical evidence:

ln addition Paula said to me when l told her ]ennifer Was condescending and her comments
Were offensive Paula said because We are African American females We Will be targeted and we
need to be careful with the Caucasian A former employee told me a week before leaving the
OCC that she was discriminated against by her trainer because her husband is a pastor. She Was
With OCC for only one year. l told her if she reported incident she said No because she feared

termination and that’ s why she decided to leave altogether because the trainees can get away

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 19 of 22

Natasha Lubin v. Steven T. l\/l'unchin US Dept of Treasui'y (Office of the Comptroller of the

Currency), Agency

with anything. The Longview, TX office has an enormous rate of turnover because the trainees

are unprofessional, bias, and do not respect individuality and diversity in the office
The employer’s credibility:

Human Resource:‘l reported disparate treatment on 3/10/17, l contact HR ]essie Riley said no
one goes over the ADC(RMO). HR did not take complaint seriously thus violating the law.
Please listen to phone recording in March 2016. Witness not credible

Terry Richter (RMO/ADC) l reported disparate and unfair treatment including disparaging
comments made by Paula but Terry Richter said he did not believe me because he knew Paula
not me This is not a credible witness because he did not take complaint seriously nor did he try
to resolve the matter thus violating the law. This Witness is not credible, he provided conflicting
statements on IF and counselors report regarding termination and his knowledge of protected

activity which shows embellishment and deception

Paula Murriel (Trainer) Paula is the defendant/tyrant Who committed the act so therefore she
isn’t a credible Witness. Paula provided conflicting statements on the IF and counselor's report,

Which shows embellishment and deception This is not a credible witness.

Andreas Pena (]ennifer's husband) conflict of interest as ]ennifer is an Analyst While Andreas
Pena is a bank examiner. Andres Pena stated out loud so l can hear that the ”trainees brought
voodoo to this office and we need to get out". Please review the Longview, TX office
surveillance video type dated May 2016 to corroborate my statement of Mr. Pena's deception in
his testimony.

Trainees (Sam Gaskamp, Blake Provost, &; C] Holloway) Witnessed some of the disparate and
unfair treatment however, they fear termination Sam and Blake indicated in their testimonies
that Paula changed When l scheduled a meeting With Terry Richter. Sam said the bank incident
Was a misunderstanding and Paula was upset All trainees Would go to lunch With Paula all the
time so there is slight bias in their testimonies. C] Holloway lives in the same complex With

Paula and he Would do outside Work for Paula so he's not a credible Witness.

Please review the totality of the evidence presented to determine if the reason given by the

employer’s action Was justified

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 20 of 22

Natasha Lubin v. Steven T. l\/lunchin US Dept of Treasury (Office of the Comptroller of the
Curren.cy), Agency

0 0 .
Civil Rights Violation made by Agency:

e Ancestry: Employment discrimination because of racial or ethnic ancestry.
Discrimination against a person because of his or her ancestry can violate Title VII's
prohibition against race discrimination Note that there can be considerable overlap
between “race” and “national origin," but they are not identica|.@il For example,
discrimination against a Chinese American might be targeted at her Asian ancestry and
not her Chinese national origin. In that case, she would have a claim of discrimination
based on race,, not national origin.

e Physica| Characteristics: Employment discrimination based on a person’s physical
characteristics associated with race, such as a person’s color, hair, facial features, height
and weight.Ll_S)

o Culture: Employment discrimination because of Cultural characteristics related to race or
ethnicity. Title VII prohibits employment discrimination against a person because of
cultural characteristics often linked to race or ethnicity, such as a person’s
name,ll§i cultural dress and grooming practices,f-lil or accent or manner of speech. For
examp|e, an employment decision based on a person having a so-called “Blacl< accent,”
or “sounding White," violates Title VII if the accent or manner of speech does not
materially interfere with the ability to perform job duties.

o Perception: Employment discrimination against an individual based on a belief that the
individual is a member of a particular racial group, regardless of how the individual
identifies himse|f. Discrimination against an individual based on a perception of his or her
race violates Title VII even if that perception is wrong.

The EEOC mishandled this case by not reviewing it thoroughly due to high case load; l feel they
overlooked compelling evidence that Would support my case lf you look at the evaluation it
doesn't Say l didn’t complete my Work nor does it say l have poor Work performance Also, the
document that Was given to me on 03/10/2016 was not a performance evaluation it was an
account of the event that happened that day. l also included a rebuttal indicating that they Were
laughing and poking fun at me, Which Was ignored Additionally, the RMO stated that l Was
terminated due to interpersonal issues With trainer Paula Murriel at the time of termination He
never mentioned poor performance or Work ethics. Also, there are cameras in every room, if l
was sleeping during naming from 02/10/18-5/20/18 please subpoena the videotape to
substantiate Inever slept during training, l don’t sleep during the day only at night Since the
ongoing discrimination l was sleep deprived but l never fell asleep because l couldn’t sleep, l
was in constant state of fear, pain and misery. Also, if the ongoing abusive conduct Wasn’t
severe Why did l go to the bathroom every other day to cry after being teased, poked fun, and
humiliated at Why did the doctor give me a prescription for my prolong period lasting for over
three weeks due to high stress level and unstable hormone Why did the doctor offer me an
antidepressant pill like Zoloft? My mood, hormone, mind, heart body and soul was affected by

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 21 of 22

Natasha Lubin v. Steven T. Mu.nchin US Dept of Treasury (Office of the Comptroller of the

Curren.cy), Agency

Ms. Murriel mistreatment Exploitation misuse of power/position retaliation bribery,

prejudice malfeasance and ruthless tyranny should not be tolerated by any one per LAW.

l am proceeding with a civil suit due to EEOC and Department of Treasury mishandling this
case without the proper due diligence/investigation ln addition lwould like each party to be
summoned to court to face judge under oathe. Perhaps people may demonstrate dignity and
truth While under oath. My testimony including the people that were there during the event
should bring forth justice/truth. l should have taken this to court but l Was told by the EEO
counselor at the agency its better and quicker turnaround time to make the EEOC decide on the
case l Was misinformed again but l take responsibility for listening to the agencies staff. l Want
Paula, Terry(RMO), Sam, Blake and Corbit ]oseph to take the stand since they heard everything
including made jokes towards me Also, l Want my doctor, HR, union Member, EEO counselor,
my sister, my friend, and my mother to take the stand if possible Most judges are able to catch
a liar and snake based on testimony and body language l can recall all events and Would gladly
take lie detector to prove discrimination occurred and my horrible experience is well before the
evaluation l lost everything due to this mistreatment my 4011(, life savings, job, sense of
respect confidence happiness, and increase debt lhad to rebuild my life as a result of abuse of

power and position

The decision on the appeal dated 10/18/18 shows that the complainant Natasha Lubin a/k/a
Hyo L. . .,,which is incorrect My full legal name has always been Natasha Lubin only. l do not
know where a/k/ a Hyo L is coming from. 'lhis shows that the commission not only did not
thoroughly review all documents but they made a huge blunder on my name What is a/k/a
Hyo L?

Please refer to case Pamela Scott vs US Postal Service Appeal#0720070044 in EEOC website.

Discrirnination claim, terminated during probationary period

Bes Regards,

/` -/ ' ,
&/ /`&-
. t aLubin

g l

Case 4:18-cV-O4737 Document 1 Filed in TXSD on 12/17/18 Page 22 of 22

Natasha Lubin v. Steven T. l\/lu.nchin US Dept of Treasury (Office of the Comptroller of the
Currency), Agency

069

A copy of the appeal Was sent to the director, office of civil rights and diversity by certified mail
On 11/1/2018

